Jackson, Justice.
Two points are made in this case: first, that the charge of the court is wrong; and secondly, that the verdict is against the evidence.
1. In respect to the first, it is enough to say that the exception is to the entire charge, without specifying what is wrong in it. Such an exception will not be considered by this court unless all the charge is wrong. Saulsbury, Respass & Co. vs. Wimberly, 60 Ga., 78.
Much of this charge is certainly right, and if any of it be wrong, the plaintiff in error has not pointed it out in his bill of exceptions, and we cannot otherwise see it.
2. There is evidence to support the verdict. One witness swears that the injury amounted to $25.00 an acre upon thirty-two acres taken by the company for right-of-way. The other differs. The jury believed the first. The verdict is $1,000. The $800 ($25.00 an acre multiplied by thirty-two acres makes that sum) might be increased by interest for several years from the time the land was taken and the bale of cotton destroyed, which would amount to more than the verdict. Therefore, the presiding judge did not abuse his discretion in sustaining the verdict, and the judgment is affirmed.
Judgment affirmed.